     Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 1 of 20 PAGEID #: 168




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

G.C. FRANCHISING SYSTEMS, INC.,                    Case no. 1:19-cv-00049

               Plaintiff,                          Judge Timothy S. Black

        v.                                         REPLY IN SUPPORT OF MOTION TO
                                                   DISMISS OR TRANSFER VENUE
DAVID KELLY, et al.,

               Defendants.

        The defendants’ motion should be granted. The plaintiff’s First Amended

Complaint (doc. 7) does not cure any of the defects in the original complaint, so its filing

does not moot the motion. The affidavit (doc. 8-1) attached to the plaintiff’s

memorandum in opposition (doc. 8) does not include evidence of any conduct of

defendant Growth Solutions in or directed to the forum, so the Court must conclude

that it lacks personal jurisdiction over Growth Solutions. Finally, the plaintiff’s

arguments about why Growth Solutions is subject to a contract to which it is not a

party, and about why other claims should not be dismissed, are incorrect.

I.      The First Amended Complaint does not moot the motion.

        The plaintiff responded to the defendants’ motion by filing both a First Amended

Complaint and a memorandum in opposition. The filing of an amended pleading

typically supersedes the original pleading, and thus moots any pending motions

directed to the original pleading. See, e.g., Yates v. Applied Performance Techs., Inc., 205



                                               1
    Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 2 of 20 PAGEID #: 169




F.R.D. 497, 499 (S.D. Ohio 2002). But that rule does not apply where the amended

pleading does not “cure” the defect in the original pleading. Where the amended

pleading suffers from the same defects as the prior pleading, the Court can and should

consider the motion as applied to the amended pleading. Id. See also Jordan v. City of

Philadelphia, 66 F.Supp.2d 638, 641 n.1 (E.D. Penn. 1999), citing 6 Charles A. Wright,

Arthur R. Miller, and Mary Kay Kane, Federal Practice and Procedure § 1476 at 558 (2nd

ed. 1990) (defendants “are not required to file a new motion to dismiss simply because

an amended pleading was introduced while their motion was pending. If some of the

defects raised in the original motion remain in the new pleading, the court simply may

consider the motion as being addressed to the amended pleading.”).

        As relevant to the motion, the First Amended Complaint has only two

allegations not found in the original complaint. Paragraph 12 states “Growth Solutions

LLC, upon information and belief, is the assignee of the Franchise Agreement,” and that

it “was formed for the purpose of operating a Growth Coach franchised business.” See

doc. 7, PAGEID # 115. And ¶14 now includes the statement that “Defendant Kelly

assigned ownership of the Franchise Agreement to Growth Solutions, LLC.” See id. at

PAGEID # 116.1

        These allegations are intended to address Growth Solutions’ argument that it is



1The First Amended Complaint also makes some minor non-substantive spelling corrections, and adds a
pair of formality allegations (at ¶104-105) that the plaintiff performed its obligations under a contract and
that it was damaged as a result.


                                                      2
      Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 3 of 20 PAGEID #: 170




not a party to the Franchise Agreement. But for the reasons discussed below they are

not materially different from the original complaint, and they are not sufficient to either

salvage the breach of contract claims against Growth Solutions or establish personal

jurisdiction over Growth Solutions.

II.      The record fails to establish personal jurisdiction over Growth Solutions.

         GC Franchising Systems acknowledges that it has the burden of establishing

personal jurisdiction over Growth Solutions, see Pl. Br., doc. 8, at 4, PAGEID # 135, but

despite that concession it has made no effort to introduce into the record any evidence

of any contacts between Growth Solutions and Ohio—much less evidence of sufficient

contacts to make the exercise of jurisdiction reasonable under the Due Process Clause. It

also has made no effort to show that Growth Solutions has purposefully availed itself of

the privilege of doing business in Ohio. Instead, the only record evidence is that Growth

Solutions has no contacts with Ohio, does no business in Ohio, and has never done any

business in Ohio. The plaintiff thus has failed to establish that the court has personal

jurisdiction over Growth Solutions.

         Instead of engaging in the constitutionally required due-process analysis, the

plaintiff hangs its hat on the argument that Growth Solutions is subject to personal

jurisdiction here because David Kelly is. In particular, the plaintiff argues (1) that Kelly

assigned the Franchise Agreement to Growth Solutions, (2) that Growth Solutions is

bound by the Franchise Agreement because it is an “affiliate” of Kelly, and (3) that



                                              3
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 4 of 20 PAGEID #: 171




Growth Solutions is the alter ego of Kelly (though the plaintiff does not use the term

“alter ego”). All three of these arguments are wrong.

       A.     Growth Solutions is not Kelly’s assignee.

       There are no factual allegations and there is no record evidence that Growth

Solutions is the assignee of Kelly’s rights or obligations under the Franchise Agreement.

The plaintiff does allege, “upon information and belief,” that such an assignment

occurred. See First Am. Compl., doc. 7, at ¶12, PAGEID # 115. The plaintiff also asserts,

in the affidavit of its former President, that its “usual business practice” is to allow an

individual franchisee to assign his ownership to a corporation, and to do so “without

[the plaintiff’s] prior consent or formal notification.” See Fabik Aff., doc. 8-1, at ¶7,

PAGEID # 152-153.

       But neither of these things establishes, even under a Rule 12 standard, that

Growth Solutions is Kelly’s assignee. The reason is that the Franchise Agreement itself

expressly prohibits assignment without the prior written consent of the plaintiff. See

Franchise Agreement, doc. 1-1, at §18.2, PAGEID # 63 (“This Agreement may not be

assigned by [Kelly] without the prior written consent of [the plaintiff].”). It therefore

does not matter what the plaintiff’s “usual business practice” is, even if the usual

practice is to allow informal assignments; in this case, prior written consent is required,

and the plaintiff must make a showing both that an assignment actually occurred and

that prior written consent was given.



                                               4
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 5 of 20 PAGEID #: 172




       Because an assignment must be approved by the plaintiff in writing, the evidence

of whether the Franchise Agreement was assigned is entirely within the plaintiff’s

control, and it cannot be alleged to exist “upon information and belief.” See Germain v.

Teva Pharms., 756 F.3d 917, 931 (CA6 2014) (Twombly/Iqbal plausibility-pleading

requirement can be satisfied by alleging facts “upon information and belief,” if ever,

only when “the facts are peculiarly within the possession of the defendant”), citing

Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (CA2 2010). Instead, the plaintiff was

required to plead actual facts. It did not.

       The plaintiff’s failure to allege affirmatively that an actual, valid assignment

occurred is especially striking in light of the affidavit of Mr. Fabik (doc. 8-1), the

plaintiff’s former President. While the affidavit has lots of specifics about lots of things

(most of which are not germane to this motion), one thing it lacks is any evidence of an

assignment upon the plaintiff’s prior written consent. In fact, not only does the affidavit

lack any evidence of an assignment upon prior written consent, but it actually lacks any

evidence of any assignment at all, with or without consent, in any form, at any time.

Whatever the affidavit might say about usual business practices of the plaintiff—which

is not even relevant to the question of Growth Solutions’ contacts with Ohio; see Motion,

doc. 6, at 6-8, PAGEID # 96-98 (discussion of Walden v. Fiore, 571 U.S. 277, 287, 290

(2014))—it is completely silent about the assignment of this specific Franchise

Agreement. The affidavit does not even go so far as to parrot the First Amended



                                              5
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 6 of 20 PAGEID #: 173




Complaint’s statement that there was an assignment “upon information and belief.”

The Fabik affidavit merely describes a business practice that is not applicable to this

particular case, and offers no facts at all about any assignment from Kelly to Growth

Solutions, nor about any contacts between Growth Solutions and Ohio.

       The absence of facts establishing an assignment is fatal to the plaintiff’s

argument. It is axiomatic that in order for a factual allegation to be construed in a

party’s favor, that factual allegation first must actually be made in the pleadings. Just

the same, in order to draw a reasonable inference in favor of a party from a fact, that

fact must appear in the record. Here, Growth Solutions failed to allege (in each of its

first two complaints) any facts showing that an assignment from Kelly to Growth

Solutions actually occurred. Then, despite adding to the record an affidavit of its former

President, Growth Solutions failed to aver that there was, and failed to introduce any

documentary evidence of, any assignment from Kelly to Growth Solutions. The only

plausible conclusion from the pleadings and evidence is that the plaintiff has failed to

meet its burden of showing that there was an assignment; its “upon information and

belief” allegation is insufficient as a matter of law.

       The plaintiff also argues that Growth Solutions must be Kelly’s assignee because

§7.10 of the Franchise Agreement requires Kelly to assign the agreement to a corporate

entity. This argument fails for at least four reasons. First, that is not what §7.10 says.

Section 7.10—see doc. 1-1, PAGEID # 34—says that a franchisee is required to “form a



                                               6
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 7 of 20 PAGEID #: 174




business entity (such as a corporation or limited liability company) for the purpose of

operating the franchised business,” and that “Such business entity shall comply with

the requirements of subparagraphs (a) through (k) below.” Neither §7.10 nor

subparagraphs (a) through (k) say anything whatsoever about assigning the agreement.

Meanwhile, as discussed above, assignment is expressly covered and generally

prohibited by §18.2 of the agreement. When the agreement is read as a whole, no

reasonable factfinder could conclude that §7.10 requires, or even allows, an assignment.

       Second, even if §7.10 requires some post-execution assignment, that doesn’t

mean that the assignment actually occurred. It just as easily could have been

overlooked, forgotten, or even intentionally unobserved. Put differently, even accepting

the plaintiff’s interpretation of §7.10, that neither satisfies nor removes the plaintiff’s

evidentiary burden, and the pleadings and record include no evidence that an

assignment occurred.

       Third, even if a post-execution assignment occurred, there is nothing in the

pleadings or record to show that any assignment was made to Growth Solutions.

       Finally, while the plaintiff argues that Growth Solutions was formed after Kelly

signed the Franchise Agreement, and thus it must have been formed for the purpose of

being Kelly’s assignee, per §18.2 the “Effective Date” of the Franchise Agreement is the

date plaintiff signed it—May 1, 2013. See doc. 1-1, PAGEID # 66. This is some two

months after Growth Solutions was formed. See doc. 6-1, at ¶2, PAGEID # 111. If the



                                               7
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 8 of 20 PAGEID #: 175




parties had intended Growth Solutions to be bound by the Franchise Agreement, they

could have, should have, and would have made it a party.

       The only reasonable conclusion that can be drawn from these pleadings and this

record is that Kelly did not assign the franchise agreement to Growth Solutions.

       B.     Growth Solutions is not bound as an “affiliate.

       The plaintiff’s next argument is that Growth Solutions is bound by the Franchise

Agreement even though it is not a party to that contract because it is an “affiliate” of

Kelly; the forum-selection clause obligates both Kelly and his “affiliates” to litigate in

Ohio. There are several problems with this argument.

       First, the term “affiliates” is not defined under the Franchise Agreement, and

nothing in that contract suggests that the term was intended to apply to every LLC of

which David Kelly is or was a member or officer.

       Second, the plaintiff acknowledges that Growth Solutions did not even exist

when Kelly signed the Franchise Agreement in December 2012. The plaintiff also

concedes that Growth Solutions did already exist when the plaintiff signed the Franchise

Agreement in May 2013. If the plaintiff had wanted Growth Solutions to be bound by

the Franchise Agreement, it could have and should have asked Growth Solutions to

sign a Franchise Agreement. By its own admission it did not.

       Third, the plaintiff’s claim that Growth Solutions is an “affiliate” of Kelly for

purposes of this clause is nothing more than an effort to backdoor its way out of its



                                              8
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 9 of 20 PAGEID #: 176




failure to establish that Growth Solutions was Kelly’s assignee. If the plaintiff were right

that Kelly was required to assign the Franchise Agreement to Growth Solutions, then

the “affiliates” language in the forum-selection clause would not be necessary. And if

the “affiliates” language in the forum-selection clause (and elsewhere) bound non-

assignees like Growth Solutions, then any assignment rules or restrictions are

meaningless. Either way, the plaintiff’s argument is internally inconsistent.

       Fourth, and perhaps most importantly, the plaintiff’s argument is inconsistent

with fundamental legal principles about corporate personhood and identity. An LLC

“exists as an entity separate from its members” for all purposes, even when the LLC has

only one member, Trickett v. Masi, Ohio App. 11th Dist., 2018-Ohio-4270, ¶19, and the

action of a sole member is not attributable to the LLC (nor vice versa). Whether a

contract is made on behalf of a corporate entity or its individual member or officer

“depends upon the form of the promise and the form of the signature.” R.C.H. Co. v.

Classic Car Auto Body & Frame, Inc., Ohio App. 8th Dist., 2004-Ohio-6852. If there is “a

discrepancy between the two,” then “the form of the signature controls over the form of

the promise.” Marhofer v. Baur, Ohio App. 9th Dist, 101 Ohio App.3d 194, 197-198 (1995).

Here, the form of the signature on the Franchise Agreement is clear—it is executed on

behalf of David Kelly personally. The signature page (PAGEID # 66) and the

“Identification of Franchisee(s)” page (PAGEID # 68) list Kelly as the franchisee in his




                                             9
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 10 of 20 PAGEID #: 177




“individual” capacity; the half-page section to identify any “organizational franchisee”

on the latter page is completely blank.

       C.     Growth Solutions is not Kelly’s alter ego.

       Finally, the plaintiff argues that Growth Solutions is bound by Kelly’s forum-

selection clause because it is a “closely related non-signatory” to the Franchise

Agreement. The trouble here is that this argument is inconsistent with Ohio law

regarding “alter ego” liability—a doctrine that is not even identified in the plaintiff’s

brief, which relies almost exclusively on cases from outside Ohio. Even the Sixth Circuit

case the plaintiff cites (Baker v. LaBoeuf, Lamb, Leiby & Macrae) is a decision affirming the

district court’s determination that the forum-selection did not apply to a non-signatory.

       This concept closely dovetails with the ideas of “affiliates” and the “form of the

signature” rule discussed above. Courts applying Ohio law (which controls the

Franchise Agreement; see doc. 1-1 at §18.3, PAGEID # 63) regularly hold that when a

contract is signed by the principal of a corporation (even the sole owner) but not the

corporation itself, or when a document is signed by a corporation (even one that has

only a single owner) but not the principal himself, only the signatory is bound. See, e.g.,

WashPro Express, LLC v. VERwater Environmental, LLC, Ohio App. 12th Dist., 2007-Ohio-

910, ¶7-10 (affirming refusal to enforce forum-selection clause in contract between

VERwater and WashPro, Inc., in case filed by WashPro Express, LLC; even though

WashPro, Inc., installed VERwater’s system in two WashPro Express facilities, WashPro



                                             10
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 11 of 20 PAGEID #: 178




Express was not a party to the contract, so forum-selection clause was enforceable only

if record contained evidence that WashPro, Inc., was acting as agent of WashPro

Express when it signed contract; no such evidence in record); Cupside Props., Ltd. v. Earl

Mechanical Servs., Inc., Ohio App. 6th Dist., 2015-Ohio-5019, ¶8, 22-24 (forum-selection

clause in contract with Community ISP, Inc., not enforceable against Cupside Properties

Ltd. even though one entity was landlord, one was tenant, and both entities had

common owner); Schneider v. Shafran, Ohio App. 1st Dist., 2013-Ohio-380 ¶12 (Shafran

not personally bound to arbitration provision in contract he executed as president of

Forest Park, Inc.).

       Whatever other jurisdictions may hold about a “closely related parties” doctrine,

Ohio requires a formalist assessment of who signed an agreement and in which

capacity they signed. Here, only David Kelly executed the Franchise Agreement, and so

only he is bound by it. If the parties had intended for Growth Solutions—which already

existed on the Franchise Agreement’s “Effective Date”—to be bound as well, they could

have and should have (indeed, must have) said so. They did not.

III.   The individual counts still fail to state claims upon which relief can be granted.

       A.     Growth solutions cannot have breached a contract to which it was not a
              party.

       The only argument the plaintiff makes for why counts one, three, five, and

nine—all breach of contract claims—should not be dismissed as to Growth Solutions is

that the First Amended Complaint alleges that Kelly assigned the Franchise Agreement


                                            11
    Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 12 of 20 PAGEID #: 179




to Growth Solutions. See Pl. Br., doc. 8, at 14, PAGEID # 145.2 This argument fails for the

same reasons discussed in Part II.A above—Growth Solutions is not Kelly’s assignee,

and it cannot be liable for a breach of a contract to which it is not a party.

        B.       Growth solutions is not liable for fraud because it has no duty to
                 disclose, and because it would be unreasonable as a matter of law to
                 rely on the representation of a stranger.

        The plaintiff has conceded that the fraud claim against Kelly should be dismissed

because, absent the Franchise Agreement, Kelly has no duty to disclose any

information. The fraud claim is thus duplicative of the breach of contract claims based

on the Franchise Agreement. See Pl. Br., doc. 8, at 15, PAGEID # 146.

        As to Growth Solutions, the plaintiff argues that it has properly pleaded that

Growth Solutions intentionally misrepresented information to the plaintiff and that the

plaintiff reasonably relied on that information to its detriment. But as explained in the

motion, a fraud claim cannot be maintained in the absence of any duty of disclosure.

The First Amended Complaint contains no allegation, and the affidavit record contains

no evidence, establishing any duty of disclosure from Growth Solutions to the plaintiff,

and the fraud claim therefore fails. This can also be framed as a rule about reliance. One

element of a fraud claim is that the plaintiff must have reasonably relied on the




2The plaintiff’s brief at this page actually identifies this argument as applying to counts one through six
and nine through eleven, but most of those counts are not breach of contract claims, so assignment has
nothing to do with them. The plaintiff also goes on to make a separate argument as to the non-contract
claims in the rest of the brief, so the defendants presume that the plaintiff is only referring to counts one,
three, five, and nine.


                                                      12
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 13 of 20 PAGEID #: 180




representation, but even assuming that Growth Solutions (rather than Kelly) made any

representations to the plaintiff, it would be unreasonable as a matter of law for the

plaintiff to rely to its detriment on any such disclosures, because Growth Solutions is a

complete stranger to the plaintiff.

       C.     Growth Solutions is not liable for unjust enrichment because it did not
              induce the plaintiff to confer any benefit.

       The plaintiff concedes that the unjust enrichment claim against Kelly should be

dismissed because of the existence of the express contract (the Franchise Agreement).

See Pl. Br., doc. 8, at 16 n. 10, PAGEID # 147.

       It also must be dismissed with respect to Growth Solutions. The plaintiff does not

dispute that Ohio law generally holds that a third party (like Growth Solutions) is not

liable in unjust enrichment based on the alleged failure of performance of a contractual

counterparty (like Kelly). It argues only that “There is an exception to this rule . . . when

the conferral of the benefit was the result of fraud, misrepresentation, or bad faith on

the part of the party retaining the benefit.” Pl. Br., doc. 8, at 15, PAGEID # 146.

       That exception does not apply to the facts as pleaded in the First Amended

Complaint. The case the plaintiff cites for the controlling principle of law—National City

Bank v. Fleming, Ohio App. 8th Dist., 2 Ohio App.3d 50 (1981)—determined that there

was no liability in unjust enrichment. See id. at 58. The plaintiff cites no cases that

discuss the application of this exception and does not explain why it would apply here.




                                              13
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 14 of 20 PAGEID #: 181




       The proper application of the exception is seen in Costanzo v. Stewart, Ariz. App.,

453 P.2d 526 (1969), which is the case Fleming cites for the existence of the exception,

and which is focused on whether the defendant induced the plaintiff to confer the

benefit. In Fleming, a homeowner hired a general contractor to install or repair a

driveway. The general contractor hired a subcontractor to work on the curbs. Id. at 527.

Before agreeing to do the curb work, the subcontractor “spoke to the property owner,

Mr. Costanzo, who assured him the money for the job was in escrow and that he would

write a check to him and [the general contractor] when the job was finished and passed

by City Inspectors.” Id. The sub did the work; the check was written; the check bounced.

Id. The subcontractor sued the homeowner for unjust enrichment—and won. The court

reasoned that the homeowner “knew [the subcontractor] was concerned about his

payment and [the homeowner] assured [the sub] escrow arrangements had been

made.” Id. at 528-529. The court focused on the fact that while the subcontractor only

had a contract with the absconding general contractor, the homeowner induced the sub

to do the work by representing that funds were escrowed. In other words, but for the

homeowner’s inducement, the subcontractor would not have done the work. The

subcontractor thus had a valid claim for unjust enrichment. Id. at 529.

       Nothing like that is alleged to have happened here. There is neither allegation

nor evidence that the plaintiff was induced to confer the benefit—to grant the

franchise—based on anything that Growth Solutions did (much less based on anything



                                             14
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 15 of 20 PAGEID #: 182




fraudulent that Growth Solutions did). The fraud is not alleged to be a hidden-ball or

shell game in which the true contractual counterparty was concealed from the

plaintiff—the fraud is alleged to be an understatement of revenues. Similarly, the fraud

is not alleged to have occurred prior to or contemporaneously with the plaintiff

conferring the benefit such that it would have induced the plaintiff to confer the

benefit—the fraud is alleged to have occurred in 2017, a full four years after the

Effective Date of the Franchise Agreement. See First Am. Compl., doc. 7, at ¶36,

PAGEID # 119.

       The exception does not apply because Growth Solutions did not induce the

plaintiff to confer the benefit. Both defendants are entitled to judgment as a matter of

law.

       D.     Ohio law does not recognize a claim for accounting.

       In response to the defendants’ argument that count six’s claim for accounting

should be dismissed because it is an equitable remedy, the plaintiff argues that the

defendants gave an incomplete description of the relevant law. Specifically, they argue

that the defendants’ description of an accounting as a remedy (rather than a claim) is

true “only where there is an adequate remedy at law.” Pl. Br., doc. 8, at 16, PAGEID #

147. That is not an accurate statement of the law. An accounting is always an equitable

remedy that might be imposed if a party prevails on a tort; it is never a claim in and of

itself. Even the cases the plaintiff cites expressly say this: the full passage in the first case



                                               15
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 16 of 20 PAGEID #: 183




says that “Ohio law has consistently held that where there is an adequate remedy at

law, an equitable remedy is improper. An accounting is an equitable remedy.” McNulty v.

Pls Acquisition Corp., Ohio App. 8th Dist., 2002-Ohio-7220, ¶80 (emphasis added;

citations omitted). The second case says that “Regarding Cynergies' claim for an

accounting, it is well settled that where a plaintiff seeks an accounting in order to

ascertain the amount due and thereafter attain judgment, the action is one in law, not

equity. Furthermore, the discovery process provides adequate means to obtain the same

information sought through an accounting in the case sub judice. Therefore, the trial

court did not err when it dismissed Cynergies' claim for an accounting.” Cynergies Consulting,

Inc. v. Wheeler, Ohio App. 8th Dist., 2008-Ohio-3362, ¶30 (emphasis added; citations

omitted).

       The significance of an adequate remedy at law is simply that Ohio courts do not

grant equitable remedies (accountings; injunctions; specific performance; rescission;

constructive trusts; etc.) where legal remedies (chiefly damages) are available. As the

defendants wrote in their brief, it is theoretically possible that if the plaintiff prevails on

a tort claim, the Court might direct an accounting as a remedy or partial remedy. And if

the Court had jurisdiction over Growth Solutions the plaintiff may be entitled to

discover information that resembles that which would be obtained through an

accounting. But those questions have nothing to do with whether an accounting is itself

a claim for relief. It is not, and count six must be dismissed against both defendants.



                                              16
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 17 of 20 PAGEID #: 184




       E.     The personal guaranty is duplicative of the Franchise Agreement
              because it creates no liabilities or obligations not already included in
              the Franchise Agreement.

       The plaintiff makes two arguments with respect to count ten’s claim against

Kelly under a personal guaranty. The first is that it is not duplicative of all the breach of

contract claims against Kelly because if Kelly assigned the Franchise Agreement to

Growth Solutions, then suddenly the guaranty is not duplicative. This fails both

because Kelly did not assign the Franchise Agreement (as discussed at length above),

and because even if Kelly had assigned his duties under the Franchise Agreement to

Growth Solutions, nothing suggests that he did (or even could) assign his liability under

the Franchise Agreement to Growth Solutions. That is, an assignment of the Franchise

Agreement still would not make the guaranty necessary.

       The plaintiff’s other argument is that “mere ‘duplication’ between contracts is

not a basis for dismissal on the pleadings. There is nothing that prevents a defendant

from being subject to two separate agreements even if claims under the two agreements

are duplicative.” Pl. Br., doc. 8, at 17, PAGEID # 148. This argument overlooks the fact

that the Franchise Agreement and the guaranty are not “two separate agreements.” Per

§18.1 of the Franchise Agreement, they are one single fully-integrated agreement. And

the guaranty adds no new liability to whatever liability (if any) that Kelly already has

under the rest of the Franchise Agreement. It therefore is duplicative and must be

dismissed.



                                             17
     Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 18 of 20 PAGEID #: 185




           F.      There is no “actual controversy” about which the Court can declare
                   rights.

           Finally, the plaintiff argues that count eleven should not be dismissed because

there is an ongoing controversy over ownership of certain information related to the

business. The plaintiff may be correct that there is an ongoing controversy between it

and Kelly over ownership of certain information, though if so, it is not clear from the

pleadings precisely what that is. But Growth Solutions’ motion and the plaintiff’s brief

make particular reference to web sites. These are not properly the subject of a

declaratory judgment action for two reasons. First, they are expressly identified as

Growth Solutions’ web sites. Growth Solutions is not a party to the Franchise Agreement,

and thus there can be no “actual controversy,” as 28 USC 2201(a) requires,3 over

whether Growth Solutions is required to transfer ownership of the web sites. Second,

while the plaintiff argues that the web sites in question are clearly “Improvements”

based on the definition in the last sentence of §8.8 of the Franchise Agreement, that

sentence limits “Improvements” to “Web sites . . . developed by Franchisee for the

franchised business . . . .” Franchise Agreement, doc. 1-1, at §8.8, PAGEID # 42.

“Franchisee” is defined in the Franchise Agreement as David Kelly, individually;

Growth Solutions is not “Franchisee.” See Franchise Agreement, doc. 1-1, at Exhibit A

(“Identification of Franchisee(s)”), PAGEID # 68; supra Part II.B. The web sites in




3   Much less an “actual controversy within [this Court’s] jurisdiction,” as the statute says.


                                                        18
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 19 of 20 PAGEID #: 186




question are self-evidently Growth Solutions’ web sites, not Kelly’s. Because only Kelly

owes any obligations to the plaintiff with respect to either web sites or “Improvements,”

there is no actual controversy between the plaintiff and Growth Solutions with respect to

either web sites or improvements, and Growth Solutions is entitled to judgment on the

pleadings on this declaratory judgment claim.

IV.    Venue is not proper in the Southern District of Ohio.

       The plaintiff appears to concede that if Growth Solutions is not the assignee of

Kelly, then venue is not proper in the Southern District of Ohio. It makes no other

arguments addressing venue, and instead simply reasserts that Growth Solutions is

Kelly’s assignee. Because that is not supported by the pleadings, and for the reasons

discussed in Part IV of the defendants’ motion, see doc. 6, at 16-19, PAGEID # 105-108, if

the claims against Growth Solutions are not dismissed for failure to state a claim, they

should be dismissed for improper venue.

       Also, above and beyond the lack of merit to the “assignee” argument, the

plaintiff ignores the fact that even if Growth Solutions were an assignee of the Franchise

Agreement, transfer of venue still would be appropriate under 28 USC §1404(a) for the

reasons set forth in the defendants’ motion. In essence, nearly all of the relevant

evidence for these claims resides in the District of Maryland, and venue should be

transferred there for the convenience of the parties and (especially) the non-party

witnesses.



                                            19
  Case: 1:19-cv-00049-TSB Doc #: 10 Filed: 05/13/19 Page: 20 of 20 PAGEID #: 187




V.     Conclusion

       The plaintiff has conceded that counts two (fraud) and four (unjust enrichment)

against Kelly should be dismissed for failure to state a claim. The court should also

dismiss counts six, ten, and eleven against Kelly for the reasons discussed above.

       The Court should dismiss Growth Solutions for lack of personal jurisdiction.

Alternatively, it should dismiss all claims against Growth Solutions except counts seven

and eight, and then should either dismiss those claims for improper venue or transfer

venue to the District of Maryland.

                                                  Respectfully submitted,

                                                  /s/ Jeffrey M. Nye
                                                  Jeffrey M. Nye (0082247)
                                                           Trial attorney
                                                  Paul T. Saba (0063723)
                                                  Stagnaro, Saba & Patterson Co., L.P.A.
                                                  2623 Erie Avenue
                                                  Cincinnati, Ohio 45208
                                                  (513) 533-6714
                                                  (513) 533-2999 – fax
                                                  jmn@sspfirm.com
                                                  Counsel for defendants

                                   Certificate of Service

       I certify under Rule 5(b)(2)(E) that a copy of this filing was served on all counsel

through the court’s electronic filing system on the date of filing.

                                                  /s/ Jeffrey M. Nye
                                                  Jeffrey M. Nye (0082247)




                                             20
